EXHIBIT 10.1(iv) AMENDMENT This Amendment is made as of this 24th day of January 2011, by and betweenYISSUM RESEARCH DEVELOPMENT COMPANY OF THE HEBREW UNIVERSITY OF JERUSALEM LTD., of Hi Tech Park, Edmond J. Safra Campus, Givat Ram, Jerusalem 91390, Israel (“Yissum”); and BIOCANCELL THERAPEUTICS ISRAEL LTD. of Beit Beck, Har Hotzvim, Jerusalem, Israel (the “Company"), of the second part; WHEREAS, the Company and Yissum executed an amended and restated license agreement on November 14, 2005, as supplemented and amended (the “License Agreement”), pursuant to which the Company obtained an exclusive license to certain patents owned by Yissum; and WHEREAS the Parties wish to amend the License Agreementto add new patents and patent applications to the list of Patents exclusively licensed to the Company as part of the Licensed Technology. NOW THEREFORE, in consideration of the mutual promises and covenants set forth herein, the parties hereby agree, as follows: 1. All capitalized terms not defined herein shall have the meaning ascribed to them in the License Agreement. 2. Appendix 1 of the License Agreement shall be amended to add the following patents and patent applications: · NUCLEIC ACID CONSTRUCTS, PHARMACEUTICAL COMPOSITIONS AND METHODS OF USING SAME FOR TREATING CANCER (H19 + Tnf Alpha), Yissum Ref# 2989 · NUCLEIC ACID AGENTS FOR DOWNREGULATING H19, AND METHODS OF USING SAME, Yissum Ref# 3025 · NUCLEIC ACID CONSTRUCTS AND METHODS FOR SPECIFIC SILENCING OF H19(siRNA H19 - cancer + stem cells) Yissum Ref# 3309 · H19 SILENCING NUCLEIC ACID AGENTS FOR TREATING RHEUMATOID ARTHRITIS(siRNA - RA), Yissum Ref# 3310 · CONSTRUCTS CONTAINING MULTIPLE EXPRESSION CASSETTES FOR CANCER THERAPY, Yissum Ref# 3423 A new Appendix 1 to the License Agreement, including Yissum Reference Numbers, is annexed to this Amendment. 3. All other provisions of the License Agreement, including, without limitation, all terms of the Amendment to License Agreement dated September 11, 2007 which shall apply to the terms hereof,shall continue to have the same force and effect as they had prior to this Addendum. IN WITNESS WHEREOF, the parties have executed this Agreement as a deed and delivered on the date first above written. YISSUM RESEARCH DEVELOPMENT COMPANY OF THE HEBREW UNIVERSITY OF JERUSALEM LTD BIOCANCELL THERAPEUTICS ISRAEL, LTD. By: /s/ Shoshi Keynan Shoshi Keynan /s/ Yaakov Michlin Yaakov Michlin By: /s/ Uri Danon Uri Danon /s/ Ira Weinstein Ira Weinstein Title: VP Licensing, Pharmaceuticals President & CEO Title: CEO CFO Date: 30/1/2011 30/1/2011 Date: 24/1/11 24/1/11 APPENDIX 1 – THE PATENTS Family: Title: Sensitive Cancer Assay Inventor Faculty/Department Ariel Ilana Hadassah Hochberg Avraham HUJI Faculty of Science The Alexander Silberman Institute for Life Sciences Application Publication Patent Patent ID Status Country Date Number Date Number Date Number 2148-00 Granted Israel 7/3/1994 31/08/2000 2148-01 Published PCT 6/3/1995 PCT/EP95/00823 4/9/1995 WO95/24503 2148-03 Granted US 6/9/1996 08/704,786 21/09/1999 2148-04 Granted Europe 6/3/1995 29/05/2002 Family: Title: Methods and Compositions for Inducing Tumor-Specific Cytotoxicity Inventor Faculty/Department Ayesh Suhail HUJI Faculty of Science The Alexander Silberman Institute for Life Sciences Hochberg Avraham HUJI Faculty of Science The Alexander Silberman Institute for Life Sciences Application Publication Patent Patent ID Status Country Date Number Date Number Date Number 2324-00 Abandoned US 3/10/1997 08/943,608 2324-01 Exhausted PCT 4/10/1998 PCT/IL98/00486 8/12/1999 WO 99/18195 2324-02 Exhausted PCT 22/10/2002 PCT/IL02/00843 1/5/2003 WO 03/035883 2324-03 Granted US 1/10/1998 09/165,240 11/7/2000 2324-04 Granted China 4/10/1998 30/11/2005 ZL 98811833.5 2324-05 Granted Europe 4/10/1998 10/9/2008 2324-06 Filed Hungary 4/10/1998 P0003745 2324-07 Granted Israel 4/10/1998 19/08/2007 Pat & Designs J. 6/2007 20/11/2007 2324-08 Granted Korea 4/10/1998 2000-7003609 20/10/2005 2324-09 Filed Mexico 4/10/1998 2000-003843 2324-10 Abandoned New Zealand 4/10/1998 2324-11 Allowed Norway 4/10/1998 2324-12 Abandoned Poland 4/10/1998 P339949 2324-13 Granted Russian Federation 4/10/1998 2E+09 20/10/2003 2324-14 Granted US 10/5/2000 09/568,059 23/10/2001 2324-15 Granted US 22/10/2001 10/012,131 29/04/2004 US-2004-0082529 9/5/2006 2324-16 Granted Australia 4/10/1998 94571/98 19/12/2002 2324-17 Examination Japan 4/10/1998 2000-514993 2324-18 Granted Canada 4/10/1998 8/7/2008 2324-19 Granted Singapore 4/10/1998 200001824-2 4/6/2002 2324-20 Granted Czech Republic 4/10/1998 PV2000-1201 16/02/2005 2324-21 Abandoned Europe 22/10/2002 21/07/2004 2324-22 Abandoned China 22/10/2002 2324-23 Abandoned Japan 22/10/2002 2003-538383 2324-24 Abandoned Israel 22/10/2002 2324-25 Abandoned Canada 22/10/2002 2324-26 Abandoned Australia 22/10/2002 2.002E+09 2324-27 Abandoned Mexico 22/10/2002 PAa2004/003732 2324-28 Granted Czech Republic 18/06/2004 PV 2004-741 14/02/2005 2324-29 Allowed Brazil 4/10/1998 PI9812717-9 2324-30 Examination Japan 24/05/2006 2006-144648 9/11/2006 2006-304801 2324-31 Granted Mexico 4/10/1998 PA/a/2000/03251 10/4/2007 2324-32 Examination Japan 24/05/2006 2007-270777 19/06/2008 2008-136480 2324-33 Filed Norway Family: Title: Nucleic Acid Constructs, Pharmaceutical Compositions and Methods of Using Same for Treating Cancer (H19 + Tnf Alpha) Inventor Faculty/Department Hochberg Avraham HUJI Faculty of Science The Alexander Silberman Institute for Life Sciences Application Publication Patent Patent ID Status Country Date Number Date Number Date Number 2989-00 Expired US 22/09/2005 60/719,178 2989-01 Exhausted PCT 21/09/2006 PCT/IL2006/001110 29/03/2007 WO 2007/034487 2989-02 Examination US 21/09/2006 12/067,410 2989-03 Examination Israel 21/09/2006 2989-04 Published Japan 21/09/2006 2008-531883 5/3/2009 2009-508516 2989-05 Granted Europe 21/09/2006 4/6/2008 28/04/2010 Family: Title: NUCLEIC ACID AGENTS FOR DOWNREGULATING H19, AND METHODS OF USING SAME Inventor Faculty/Department Matouk Imad HUJI Faculty of Science The Alexander Silberman Institute for Life Sciences Hochberg Avraham HUJI Faculty of Science The Alexander Silberman Institute for Life Sciences Application Publication Patent Patent ID Status Country Date Number Date Number Date Number 3025-00 Expired US 7/7/2005 60/696,795 3025-01 Exhausted PCT 6/7/2006 PCT/IL2006/000785 18/01/2007 WO 2007/007317 3025-02 Examination US 16/01/2008 12/015,325 3025-03 Published Japan 6/7/2006 2008-520061 11/12/2008 2008-545011 3025-04 Examination US 6/7/2006 11/994,810 4/6/2009 US- 2009/0143321 A1 3025-05 Filed Canada 6/7/2006 3025-06 Exhausted Australia 6/7/2006 2.006E+09 3025-07 Examination Europe 6/7/2006 30/04/2008 3025-08 Filed India 6/7/2006 2008/DELNP/758 3025-09 Examination China 21/05/2006 2.007E+11 3025-10 Examination Israel Family: Title: NUCLEIC ACID CONSTRUCTS AND METHODS FOR SPECIFIC SILENCING OF H19 (siRNA H19 - cancer + stem cells) Inventor Faculty/Department Hochberg Avraham HUJI Faculty of Science The Alexander Silberman Institute for Life Sciences Application Publication Patent Patent ID Status Country Date Number Date Number Date Number 3309-00 Expired US 16/01/2007 60/880,425 3309-01 Exhausted PCT 16/01/2008 PCT/IL2008/000072 24/07/2008 WO 2008/087642 A2 3309-02 Examination Europe 16/01/2008 28/10/2009 3309-03 Filed Israel 16/01/2008 3309-04 Filed Canada 16/01/2008 3309-05 Published US 16/01/2008 12/523,298 8/4/2010 US-2010/0086526 A1. 3309-06 Filed India 16/01/2008 5257/DELNP/2009 Family: Title: H19 SILENCING NUCLEIC ACID AGENTS FOR TREATING RHEUMATOID ARTHRITIS (siRNA - RA) Inventor Faculty/Department Hochberg Avraham HUJI Faculty of Science The Alexander Silberman Institute for Life Sciences Application Publication Patent Patent ID Status Country Date Number Date Number Date Number 3310-00 Expired US 16/01/2007 60/880,430 3310-01 Exhausted PCT 16/01/2008 PCT/IL2008/000071 24/07/2008 WO 2008/087641 A2 3310-02 Examination Europe 16/01/2008 28/10/2009 3310-03 Filed Canada 16/01/2008 3310-04 Allowed US 16/01/2008 12/523,288 29/04/2010 US- 2010/0105759 A1 3310-05 Filed Israel 16/01/2008 3310-06 Filed India 16/01/2008 5271/DELNP/2009 Family: Title: CONSTRUCTS CONTAINING MULTIPLE EXPRESSION CASSETTES FOR CANCER THERAPY Inventor Faculty/Department Amit Doron HUJI Faculty of Science The Alexander Silberman Institute for Life Sciences Hochberg Avraham HUJI Faculty of Science The Alexander Silberman Institute for Life Sciences Application Publication Patent Patent ID Status Country Date Number Date Number Date Number 3423-00 Expired US 25/10/2007 60/982,442 3423-01 Exhausted PCT 23/10/2008 PCT/IL2008/001405 30/04/2009 WO 2009/053982 3423-02 Filed Russian Federation 23/10/2008 2.01E+09 3423-03 Published US 23/10/2010 12/738,620 7/10/2010 US 2010/0256225 A1 3423-04 Filed Canada 23/10/2008 3423-05 Filed Brazil 23/10/2008 PI 0818937-4 3423-06 Filed India 23/10/2008 2846/DELNP/2010 3423-07 Pre-Filing Korea 3423-08 Filed China 23/10/2008 2.009E+11 3423-09 Examination Europe 23/10/2008 7/7/2010 3423-10 Filed Israel 23/10/2008 3423-11 Filed Australia 23/10/2008 2.008E+09 3423-12 Filed Japan 23/10/2008 2010-530628
